DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/27/2021. The amendments filed on
01/27/2021 have been entered. Accordingly, claims 1-31 remain pending, claims 1, 5, 10, 13, 17, 19-20, 25-26, and 29 have been amended, and claim 32 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the ultrasound transducer emits an ultrasound beam at an angle that is adjustable relative to a longitudinal axis of the probe shaft; adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft” in lines 5-8, renders the claim indefinite because unclear if the probe is physically adjustable or if the ultrasound beam is adjustable.
Claims 20 and 26 are also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 2-19, 21-25, and 27-31 are also rejected due to their dependence on the corresponding above rejected independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any 
Claims are 1-4, 6-7, 10-14, 16-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US20150164571, disclosed in the applicant’s IDS), in view of Caplan et al. (US20150141987, hereafter “Caplan”), further in view of Sato (US20110245671).
Regarding claim 1, Saadat discloses a method for treating rhinitis of a patient, the method comprising:
providing a surgical probe comprising an elongated probe shaft (20) with a proximal end (27) and a distal end (21), a handle coupled to the proximal end (23), an ultrasound transducer (“An ultrasonic or optical doppler flow sensor may also be disposed in the vicinity of distal end 21 of probe shaft 20” [0151]) and a cryo-ablation element integrated into to the probe shaft ([0042], [0152] cryo-ablation element integrated/mounted in vicinity of the distal end of the shaft), wherein the ultrasound transducer emits an ultrasound beam relative a longitudinal axis of the probe shaft in order to intersect tissue in the nasal cavity where the ice ball forms (see in [0037] ultrasonic determination of tissue freezing for freezing of the volume of cryogenic liquid supplied by the cryogenic liquid reservoir [ice ball formation], [0151] ultrasonic sensor locates a major artery to locate the target nerve), with the probe being at an adjustable angle ([0180] the angle of shaft in FIG. 16A is between approximately 30 and 60 degrees, and the point of bend is between 1 cm and 3 cm from the distal end of ablation element) having an ultrasonic sensor disposed on the distal end of the probe ([0151] ultrasonic sensor may also be disposed in the vicinity of distal end of probe shaft for locating the target posterior nasal nerve);
advancing a surgical probe into a nasal cavity of a patient (“a probe shaft is introduced through the nasal cavity” [abstract]); 

positioning the cryo-ablation element at the target treatment site (distal end with ultrasound sensor pressed against target site as disclosed in [0149]); 
operating the cryo-ablation element to cause cryogenic ablation at the target treatment site in order to ablate at least one nasal nerve to reduce at least one symptom of rhinitis (for cryoablation the posterior nasal nerve [0149], [0151]); and
monitoring the cryogenic ablation with the ultrasound transducer the ultrasound beam ([0151] monitoring /visualizing/observing the ablation with the ultrasonic endoscope for a change in the physiological response from before and after a cryo-ablation); while Saadat discloses the ultrasound sensor is disposed on the distal end of the probe and that the distal end of the probe is adjustable with a varying bend angle (see above [0151-0152], [0180]), Saadat does not explicitly disclose the ultrasound beam being emitted at an angle that is adjustable relative to a longitudinal axis of the probe shaft; adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft; and the monitoring being with the ultrasound beam at the adjusted angle.
However, in the same field of endeavor, Caplan teaches wherein the ultrasound transducer emits an ultrasound beam at an angle relative to a longitudinal axis of the probe shaft (“imaging device 370 is an ultrasound transducer connected to a shaft, not 
adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft ([0203] distal portion of shaft where ultrasound sensors that emit ultrasound beams are steered/adjusted via guidewire attached to a [0165] motion transfer assembly 335 is configured to rotate/adjust the ultrasound beam emitting elements around/relative to the shafts 111 a and/or 111 b/longitudinal axis/axes of the shaft(s)); and 
the monitoring being with the ultrasound beam at the adjusted angle ([0148] ultrasound sensors monitor the target tissue during ablation [0153] as the energy/beam for monitoring the tissue is varied).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat with the ultrasound transducer emits an ultrasound beam at an angle that is adjustable relative to a longitudinal axis of the probe shaft; adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft; and the monitoring being with the ultrasound beam at the adjusted angle as taught by Caplan in order to treat target tissue in one or more locations of the patient, such as one or more contiguous or discontiguous tissue locations and target tissue comprising a three dimensional volume of tissue ([0103] of Caplan).
Saadat, in view of Caplan, does not explicitly disclose an ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft.
However, in the same field of endeavor, Sato teaches an ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat and Caplan with the ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft by Sato in order determine propagation time of the ultrasonic wavefront inside the target tissue ([0077] of Sato).
Regarding claim 2, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein determining the location of the target treatment site comprises detecting target tissue in the nasal cavity with the ultrasound transducer to identify an anatomical landmark correlated to the location of the target treatment site (“determining the location of the target posterior nasal nerve, which may involve one or more of the following targeting techniques: endoscopic determination based on the nasal anatomical landmarks” [0038]), and specifically, Caplan discloses detecting relative thicknesses of mucosal tissue (“a sensor configured to provide information related to the tissue treatment performed by expandable assembly 130 a and/or 130 b, such as a visual sensor mounted to expandable assembly 130 a that is configured to differentiate [detecting] tissue types [relative tissue thickness] that are proximate expandable assembly 130 a, such as to differentiate mucosal and submucosal tissue” [0150]).
Regarding claim 3, Saadat, in view of Caplan and Sato, substantially discloses all the 
Regarding claim 4, Saadat, in view of Caplan and Sato, substantially discloses all the 
Regarding claim 6, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan discloses wherein the surgical probe (100) with a treatment element (“one or more treatment assemblies configured to treat the target tissue, such as an assembly comprising a radially expandable element configured to be expanded and one or more ablation elements” [0102] and “Target tissue can comprise tissue of the nasopharynx, such as to treat nasal polyps” [0114]) further comprises a second ultrasound transducer coupled to the probe shaft (131a, 131b attached to distal end of probe shaft in FIG. 1, “Functional element 131 a and/or functional element 131 b can comprise a transducer. In these and other embodiments, functional element 131 a, functional element 131 b, and/or another transducer of system 10 can be a transducer selected from the group consisting of: an ultrasound wave generator such as a piezo crystal” [0151]),
wherein the ultrasound transducer is coupled to the probe shaft towards the distal end of the probe shaft and distal of the cryo-ablation element (131b attached to distal end of cryoablation element in FIG. 1), and wherein the second ultrasound transducer is coupled to the 
wherein determining the location of the target treatment site comprises detecting tissue properties with both the ultrasound transducer and the second ultrasound transducer (“Functional element 131 a and/or functional element 131 b can comprise a sensor…functional element 131 a, functional element 131 b, sensor 353 and/or another sensor of system 10 can comprise a sensor selected from the group consisting of: temperature sensors such as thermocouples, thermistors, resistance temperature detectors and optical temperature sensors; strain gauges; impedance sensors such as tissue impedance sensors; pressure sensors; blood sensors; optical sensors such as light sensors; sound sensors such as ultrasound sensors…The sensors can be configured to provide information to one or more components of system 10, such as to controller 360 and/or EDU 330, such as to monitor the treatment of target tissue TT and/or to treat target tissue TT in a closed loop configuration” [0148] and “Endoscope 350 can include camera 352, such as a visible light, ultrasound and/or other visualization device used by the operator of system 10 prior to, during and/or after the treatment of target tissue TT” [0146]).
Regarding claim 7, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan discloses wherein detecting tissue properties with the ultrasound transducer and the second ultrasound transducer (“Functional element 131 a and/or functional element 131 b can comprise a transducer…functional element 131 a, functional element 131 b, and/or another transducer of system 10 can be a transducer selected from the group consisting of: an ultrasound wave generator such as a piezo crystal” [0151]) to determine the location of the target treatment site comprises identifying relative 
Regarding claim 10, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein a distance between the cryo-ablation element and the ultrasound transducer (“the surgical probe may be supplied with the distal spring like structure in various predetermined/factory configurations. Various lengths, shapes, and diameters of the spring-like structure of the surgical probe may be produced and supplied to the end user” [0025]) corresponds to a distance between an anatomical feature detectable with the ultrasound transducer and the at least one nasal nerve (“The expandable membranous structure may be configured to be a predetermined size and shape that matches the size and shape of the nasal wall anatomy proximate to the target posterior nasal nerve” [0036]),

wherein monitoring the cryogenic ablation with the ultrasound transducer includes  detecting a signal indicating that the ultrasound transducer is proximate to the anatomical feature (“visual determination of tissue freezing, ultrasonic determination of tissue freezing” [0037), and specifically, Caplan discloses wherein the cryo-ablation element and the ultrasound transducer are separated by a distance in relation to one another (“the first radially expandable element [on which the ultrasound sensor is disposed] and the second radially expandable element [disclosed as being the cryoablation element] are spaced apart by a distance less than or equal to the first length, for example where the second radially expandable element has a second length approximately the same as the first radially expandable element length” [0021]).
Regarding claim 11, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the anatomical feature is a blood vessel (comprising the sphenopalatine artery, sphenopalatine vein [0177]).
Regarding claim 12, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein advancing the surgical probe into the nasal cavity comprises determining that the surgical probe is advancing through a middle meatus by detecting a middle turbinate in the nasal cavity with the ultrasound transducer 
Regarding claim 13, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the probe shaft comprises an articulation joint configured to facilitate articulation (“the angle of shaft 265 is between approximately 30 and 60 degrees, and the point of bend [joint of articulation] is between 1 cm and 3 cm from the distal end of ablation element 263” [0180]) and specifically, Caplan discloses adjusting the angle of the ultrasound beam to the adjusted angle relative to the longitudinal axis of the probe shaft ([0203] distal portion of shaft where ultrasound sensors that emit ultrasound beams are steered/adjusted via guidewire attached to a [0165] motion transfer assembly 335 is configured to rotate/adjust the ultrasound beam emitting elements around/relative to the shafts 111 a and/or 111 b/longitudinal axis/axes of the shaft(s)).
Regarding claim 14, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the surgical probe further comprises a light emitting element coupled to the probe shaft, and wherein when the location of the target treatment site is determined the light emitting element emits a visual 
Regarding claim 16, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the cryo-ablation element comprises an expandable structure (165), and
wherein cryogenically ablating the target treatment site comprises inflating the expandable structure through evaporation of a cryogenic fluid within the expandable structure (“Porous expandable structure 165 is configured for the venting of evaporated cryogen gas through the pores 168 from within the bladder formed by porous expandable structure 165 and paddle structure 164” [0175]).
Regarding claim 17, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein monitoring the cryogenic ablation with the ultrasound transducer includes monitoring a size of an ice ball formed while cryogenically ablating the target treatment (distal end with ultrasound sensor pressed against target site for cryoablation as disclosed in [0149]),
wherein the ultrasound beam intersects tissue in the nasal cavity where the ice ball forms (see in [0037] ultrasonic determination of tissue freezing for freezing of the volume of cryogenic liquid supplied by the cryogenic liquid reservoir [ice ball formation]).
Regarding claim 18, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses further comprising terminating cryogenic ablation when the size of the ice ball reaches a predetermined size range (“The 
Regarding claim 19, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan discloses wherein the cryo-ablation element is slidably coupled to the probe shaft (“where the device includes a distal portion configured to be slidingly received by a channel with a diameter less than or equal to 6 mm” [0014]), wherein after the location of the target treatment site is determined the cryo-ablation element is advanced into the nasal cavity by sliding the cryo-ablation element along the shaft toward the distal end of the surgical probe shaft to the target treatment site (“In the embodiment of FIG. 1, ablation device 100 includes coaxial shafts 111 a and 111 b. Shaft 111 b has a distal end 112. Shafts 111 a and 111 b are sized and configured such that shaft 111 a slidingly receives shaft 111 b, such that they can be advanced and/or retracted in unison or independently…device 100 comprises a shaft length of 100 cm or longer, or otherwise comprises a length sufficient to be…nasally inserted” [0124]).
Regarding claim 20, Saadat discloses method for treating rhinitis of a patient, the method comprising:

advancing a surgical probe into a nasal cavity of a patient (“a probe shaft is introduced through the nasal cavity” [abstract]);
detecting an anatomical feature within the nasal cavity with the ultrasound beam of the ultrasound transducer in order to determine a location of a target treatment site (“An ultrasonic or optical doppler flow sensor may also be disposed in the vicinity of distal end 21 of probe shaft 
cryogenically ablating the target treatment site, while the ultrasound transducer is positioned proximate to the detected anatomical feature (distal end with ultrasound sensor pressed against target site for cryoablation as disclosed in [0149]), in order to ablate at least one nasal nerve to reduce at least one symptom of rhinitis (ablating the posterior nasal nerve [0149]), while Saadat discloses the ultrasound sensor is disposed on the distal end of the probe and that the distal end of the probe is adjusting with a varying bend angle (see above [0151-0152], [0180]), Saadat does not explicitly disclose the ultrasound beam being emitted at an angle relative to a longitudinal axis of the probe shaft; adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft; advancing a cryo-ablation element slidably coupled to the probe shaft toward the distal end to the determined location of the target treatment site while the ultrasound transducer is positioned proximate to the detected anatomical feature with the ultrasound beam at the adjusted angle, wherein a position of the ultrasound transducer is variable with respect to the cryo-ablation element; and cryogenically ablating while the ultrasound beam is at the adjusted angle.
However, in the same field of endeavor, Caplan teaches an ultrasound beam being emitted at an angle relative to a longitudinal axis of the probe shaft (“imaging device 370 is an ultrasound transducer connected to a shaft, not shown but surrounded by shaft 111 a and typically rotated and/or translated to create a multi-dimensional image of the area surrounding imaging device 370” [0167]);
adjusting the angle of the ultrasound beam to an adjusted angle relative to the 
advancing a cryo-ablation element slidably coupled to the probe shaft (“where the device includes a distal portion configured to be slidingly received by a channel with a diameter less than or equal to 6 mm” [0014]) toward the distal end to the determined location of the target treatment site while the ultrasound transducer is positioned proximate to the detected anatomical feature (“In the embodiment of FIG. 1, ablation device 100 includes coaxial shafts 111 a and 111 b. Shaft 111 b has a distal end 112. Shafts 111 a and 111 b are sized and configured such that shaft 111 a slidingly receives shaft 111 b, such that they can be advanced and/or retracted in unison or independently…device 100 comprises a shaft length of 100 cm or longer, or otherwise comprises a length sufficient to be…nasally inserted” [0124]) with the ultrasound beam at the adjusted angle ([0165] the beam emitted by the ultrasonic sensor is adjusted via the rotational actuation of the assembly where the ultrasound sensor is attached while the assembly/ultrasound sensor are being translated/advanced), wherein a position of the ultrasound transducer is variable with respect to the cryo-ablation element ([0148] ultrasound sensors monitor the target tissue during ablation [0153] as the energy/beam for monitoring the tissue is varied); and 
cryogenically ablating while the ultrasound beam is at the adjusted angle ([0148] the  ultrasound sensors monitor the treatment of the target tissue during the ablation).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
Saadat, in view of Caplan, does not explicitly disclose an ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft.
However, in the same field of endeavor, Sato teaches an ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft ([0075], [0076] by adjusting the aperture width of each of the ultrasonic generators/transducers, the near field length of the ultrasonic wave transmitted from each ultrasound transducer can be adjusted to focus on the desired target).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat and Caplan with the ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a 
Regarding claim 21, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the anatomical feature is a blood vessel (comprising the sphenopalatine artery, sphenopalatine vein [0177]), and
wherein detecting the location of the anatomical feature comprises detecting a blood flow in the blood vessel (locating artery [0151] detecting flow [0152]).
Regarding claim 22, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically Saadat discloses wherein the blood vessel is the sphenopalatine artery or vein (comprising the sphenopalatine artery, sphenopalatine vein [0177]).
Regarding claim 23, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically Saadat discloses wherein the cryo-ablation element comprises an expandable structure (165), and
wherein cryogenically ablating the target treatment site comprises inflating the expandable structure through evaporation of a cryogenic fluid within the expandable structure (“Porous expandable structure 165 is configured for the venting of evaporated cryogen gas through the pores 168 from within the bladder formed by porous expandable structure 165 and paddle structure 164” [0175]).
Regarding claim 24, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically Saadat discloses wherein the expandable 
Regarding claim 25, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically Saadat discloses wherein a distance between the detected anatomical feature and the location of the target treatment site corresponds to a distance between a sphenopalatine artery or vein (“As depicted the sphenopalatine branch, comprising the sphenopalatine artery, sphenopalatine vein, and sphenopalatine nerve, and the sphenopalatine foramen are substantially encompassed by the zone of ablation 204. As previously described, and further described below, the targeted tissue may comprise other locations, including the proximity of accessory posterolateral nerves bounded by a sphenopalatine foramen superiorly, an inferior edge of an inferior turbinate inferiorly, a Eustachian tube posteriorly, or a posterior third of the middle and inferior turbinates anteriorly” [0177]) and the at least one nasal nerve (“Ablation target 228 is directly over the posterior superior lateral nasal branches 11 which innervate middle turbinate 6. Ablation target 228 may 
Regarding claim 26, Saadat discloses a method for evaluating a treatment procedure within a nasal cavity of a patient (see [0164] within the nasal cavity) based on a tissue characteristic measured with ultrasound (“Once the treatment is completed, or during treatment itself, the tissue region may be assessed utilizing any number of mechanisms” [0165], assessed with ultrasound as in claim 26), the method comprising:
providing a surgical probe comprising an elongated probe shaft (20) with a proximal end (27) and a distal end (21), a handle coupled to the proximal end (23), an ultrasound transducer (“An ultrasonic or optical doppler flow sensor may also be disposed in the vicinity of distal end 21 of probe shaft 20” [0151]) and a cryo-ablation element integrated into to the probe shaft ([0042], [0152] cryo-ablation element integrated/mounted in vicinity of the distal end of the shaft), wherein the ultrasound transducer emits an ultrasound beam relative a longitudinal axis of the probe shaft in order to intersect tissue in the nasal cavity where the ice ball forms (see in [0037] ultrasonic determination of tissue freezing for freezing of the volume of cryogenic liquid supplied by the cryogenic liquid reservoir [ice ball formation], [0151] ultrasonic sensor locates a major artery to locate the target nerve);
advancing a surgical probe into a nasal cavity of a patient (“a probe shaft is introduced through the nasal cavity” [abstract]);
evaluating a pre-treatment tissue characteristic with a first ultrasound scan of the nasal 
performing a treatment procedure within the nasal cavity with the cryo-ablation element (“The expandable membranous structure is configured so the shape and the size of the structure matches the shape and the size of the cul-de-sac of the lateral nasal wall defined by the tail of the middle turbinate, lateral nasal wall and the inferior turbinate, which is the target location for the ablation of the posterior nasal nerves for the treatment of rhinitis” [0029]);
evaluating a post-treatment tissue characteristic with a second ultrasound scan of the nasal cavity (“one or more electrodes disposed in the vicinity of the distal end of the probe are configured to confirm [second scan] effectiveness of a cryo-ablation by the determination of a change in the physiological response from before and after a cryo-ablation” [0151]) with the probe at an adjustable angle ([0180] the angle of shaft in FIG. 16A is between approximately 30 and 60 degrees, and the point of bend is between 1 cm and 3 cm from the distal end of ablation element) having an ultrasonic sensor disposed on the distal end of the probe ([0151] ultrasonic sensor may is disposed in the vicinity of distal end of probe shaft for locating the target posterior 
evaluating a change between the pre-treatment tissue characteristic and the post-treatment tissue characteristic to assess an effectiveness of the treatment procedure (“Once the treatment is completed, or during treatment itself, the tissue region may be assessed utilizing any number of mechanisms. For instance, the tissue region may be visually assessed utilizing an imager during and/or after ablation” [0165], visually assessed using ultrasound [claim 26]), while Saadat discloses the ultrasound sensor is disposed on the distal end of the probe and that the distal end of the probe is adjusting with a varying bend angle (see above [0151-0152], [0180]), Saadat does not explicitly disclose the ultrasound beam being emitted at an angle that is adjustable relative to a longitudinal axis of the probe shaft; adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft; the evaluation of the pre-treatment tissue characteristic and of the post-treatment tissue characteristic being with the ultrasound beam of the ultrasound transducer at the adjusted angle.
However, in the same field of endeavor, Caplan teaches an ultrasound beam emitted at an angle relative to a longitudinal axis of the probe shaft (“imaging device 370 is an ultrasound transducer connected to a shaft, not shown but surrounded by shaft 111 a and typically rotated and/or translated to create a multi-dimensional image of the area surrounding imaging device 370” [0167]);
adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft ([0203] distal portion of shaft where ultrasound sensors that emit ultrasound beams are steered/adjusted via guidewire attached to a [0165] motion transfer assembly 335 is configured to rotate/adjust the ultrasound beam emitting elements 
evaluating the pre-treatment tissue characteristic and the post-treatment tissue characteristic with the ultrasound beam of the ultrasound transducer at the adjusted angle ([0146] the ultrasound sensor is used by the operator of the system to evaluate the target tissue TT prior to, during and/or after the treatment of target tissue TT );
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat with the ultrasound beam being emitted at an angle that is adjustable relative to a longitudinal axis of the probe shaft; adjusting the angle of the ultrasound beam to an adjusted angle relative to the longitudinal axis of the probe shaft; the evaluation of the pre-treatment tissue characteristic and of the post-treatment tissue characteristic being with the ultrasound beam of the ultrasound transducer at the adjusted angle as taught by Caplan in order to provide for those cases where the native diameter of the tissue varies substantially within the treatment zone, then a highly elastic or compliant balloon or other expandable element can be employed, such as a balloon or deployable cage which can be adjusted to achieve a wide range of operating diameters ([0121] of Caplan).
Saadat, in view of Caplan, does not explicitly disclose an ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft.
However, in the same field of endeavor, Sato teaches an ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft ([0075], [0076] by adjusting the aperture width of each of the ultrasonic generators/transducers, the near field length of the ultrasonic wave transmitted from each ultrasound transducer can be 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat and Caplan with the ultrasound beam emitted at an angle by the ultrasound transducer is adjustable relative to a longitudinal axis of the probe shaft by Sato in order determine propagation time of the ultrasonic wavefront inside the target tissue ([0077] of Sato).
Regarding claim 27, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein performing the treatment procedure comprises cryogenically ablating at least one nasal nerve to reduce at least one symptom of rhinitis (“The devices and methods described herein are configured to be used for ablating one or more of these branches to reduce or eliminate rhinitis, e.g., ablating the Posterior Nasal Nerves (PNN)” [0011], see claim 82 for cryogenically ablating the nasal nerve).
Regarding claim 28, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan wherein the pre-treatment tissue characteristic and the post-treatment characteristic comprise mucosal tissue thickness tissue (“a sensor configured to provide information related to the tissue treatment performed by expandable assembly 130 a and/or 130 b, such as a visual sensor mounted to expandable assembly 130 a that is configured to differentiate [detecting] tissue types [relative tissue thickness] that are proximate expandable assembly 130 a, such as to differentiate mucosal and submucosal tissue” [0150]).
Regarding claim 29, Saadat, in view of Caplan and Sato, substantially discloses all the 
Regarding claim 31, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan discloses comprising re-treating the nasal cavity (“Subsequently, a second energy delivery can be performed. The steps of repositioning and delivering energy are repeated until the desired complete segment of target tissue is treated” [0193]) in response to the evaluation of the change (“System input parameters can include information based on patient anatomy and/or conditions such as pre-procedural and/or peri-procedural parameters selected from the group consisting of: mucosal density and/or thickness” [0159] and “Endoscope 350 can include camera 352, such as a visible light, ultrasound and/or other visualization device used by the operator of system 10 prior to, during and/or after the treatment of target tissue TT, such as during insertion and/or removal of endoscope 350 and/or shafts 111 a and 111 b of ablation device 10” [0146]) between pre-treatment tissue characteristic and the post-treatment tissue characteristic (“Target tissue can be selected such that after treatment the treated target tissue and/or tissue that replaces the target tissue functions differently than the pre-treated target tissue” [0104]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Caplan and Sato, as applied to claim 1 above, further in view of Gross et al. (US20060195169, hereafter “Gross”).
Regarding claim 5, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the transition comprises 0.5-1 mm of cartilage adjacent to 1-3 mm of bone used to identify a perpendicular plate of a palatine bone.
However, in solving the same problem, Gross teaches identifying the transition comprises 0.5-1 mm of cartilage adjacent (“the dissection is performed approximately 0.5 mm from the medial wall of the maxillary sinus [as known to be the comprised of eggshell cartilage directly adjacent to the perpendicular plate of the palatine bone] under direct endoscopic visualization” [0181]) to 1-3 mm of bone used to identify a perpendicular plate of a palatine bone (“The anterior wall is bordered by a small vertical portion of the maxillary tuberosity close to its junction with the palatine vertical plate. The medial wall is formed by the vertical plate [1-3 mm of bone that defines the perpendicular plate] of the palatine bone and is crossed by the sphenopalatine foramen” [0163]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat, Caplan and Sato with the transition comprises 0.5-1 mm of cartilage adjacent to 1-3 mm of bone used to identify a perpendicular plate of a palatine bone as taught by Gross in order to identify the sphenopalatine ganglion adjacent to the sphenopalatine artery to target for ablation ([0010] & [0163] of Gross)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Caplan and Sato , as applied to claim 6 above, further in view of Sato.
Regarding claim 8, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan discloses wherein detecting tissue properties with the ultrasound transducer and the second ultrasound transducer to determine the location of the target treatment site comprises identifying relative tissue thicknesses indicating that the cryo-ablation element is positioned proximate to the location of the target treatment site (“System input parameters can include information based on patient anatomy and/or conditions such as pre-procedural and/or peri-procedural parameters selected from the group consisting of: mucosal density and/or thickness” [0159]), but does not explicitly disclose identifying relative tissue thicknesses indicating that the cryo-ablation element is positioned proximate to the location of the target treatment site.
However, in the same field of endeavor, Sato teaches identifying relative tissue thicknesses indicating that the cryo-ablation element is positioned proximate to the location of the target treatment site (“the high-luminance portion due to the ultrasonic echoes from the sphenoid bone or cranium on the side opposite the side where the ultrasound probe 1 is arranged may be set as the region of interest R” [0083]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat, Caplan, and Sato with identifying relative tissue thicknesses indicating that the cryo-ablation element is positioned proximate to the location of the target treatment site as taught by Sato in order to suppress wavefront disorder arising due to the fact that the ultrasonic waves that constitute the ultrasonic .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Caplan and Sato, as applied to claim 8 above, further in view of Gross.
Regarding claim 9, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, specifically, Caplan discloses wherein  the ultrasound transducer and the second ultrasound transducer detect relative tissue thickness (“a sensor configured to provide information related to the tissue treatment performed by expandable assembly 130 a and/or 130 b, such as a visual sensor mounted to expandable assembly 130 a that is configured to differentiate [detecting] tissue types [relative tissue thickness] that are proximate expandable assembly 130 a, such as to differentiate mucosal and submucosal tissue” [0150]), and specifically Sato discloses detecting relative thickness of a sphenoid bone (“the high-luminance portion due to the ultrasonic echoes from the sphenoid bone or cranium on the side opposite the side where the ultrasound probe 1 is arranged may be set as the region of interest R” [0083]), but does not explicitly disclose relative tissue thickness detected being relative bone thickness that is detecting a palatine bone.
However, in solving the same problem, Gross teaches relative tissue thickness detected being relative bone thickness that is detecting a palatine bone. (“The medial wall is formed by the vertical plate of the palatine bone and is crossed by the sphenopalatine foramen. The posterior wall corresponds to the anterior face of the pterygoid process of the sphenoid bone” 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat, Caplan, and Sato with the relative tissue thickness detected being relative bone thickness that is detecting a palatine bone as taught by gross in order to provide to identify a perpendicular plate of a palatine bone to locate the sphenopalatine ganglion adjacent to the sphenopalatine artery to target for ablation ([0010] & [0163] of Gross)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Caplan and Sato, as applied to claim 1 above, further in view of Salisbury et al. (US20030220541, hereafter “Salisbury”, disclosed in applicant’s IDS).
Regarding claim 15, Saadat, in view of Caplan and Sato, does not explicitly disclose wherein the surgical probe further comprises a haptic feedback element coupled to the handle, and wherein when the location of the target treatment site is determined the haptic feedback element emits a haptic indication.
However, in the same field of endeavor, Salisbury teaches wherein the surgical probe further comprises a haptic feedback element coupled to the handle, and wherein when the location of the target treatment site is determined the haptic feedback element emits a haptic indication (“haptic feedback can be used to indicate information about objects which may not be readily discernable visually. For example, sensitive areas can be given repulsive behavior so that the tools are not only inhibited from approaching the sensitive areas, but are restrained when approaching the sensitive areas at a predetermined distance from such areas” [0081]).
It would have been obvious to one ordinarily skilled in the art before the effective filing .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Caplan and Sato, as applied to claim 26 above, further in view of Dinger et al. (US20170231651, hereafter “Dinger”, disclosed in applicant’s IDS).
Regarding claim 30, Saadat, in view of Caplan and Sato, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the ultrasound scans comprise elastography.
However, in the same field of endeavor, Dinger teaches modifying hyline cartilage of the nasal septem (“some techniques that are effective at disrupting the matrix of elastic cartilage of certain portions of the nasal valve may not be effective at reshaping hyaline cartilage in the nasal septum, which may need more than the application of energy alone for modification. Disclosed embodiments may provide for modifying hyaline cartilage by, for example, providing methods and devices for softening the cartilage of the nasal septum (e.g., by applying a solution at or near the nasal septum) in addition to reshaping, remodeling, or changing the properties of the tissues” [0070]) evaluated with ultrasound scans comprise elastography (“the thickness of all samples 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Saadat, Caplan, and Sato with the evaluation of cartilage remodeling with ultrasound scans comprise elastography taught by Dinger to provide the analysis of the thickness of all samples may be measured and subset of samples may be characterized by live/dead staining, histology and microscopy, and mechanical analysis by confocal elastography after ablation ([0267] of Dinger).

Response to Arguments
Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1, 20, and 26 filed 01/27/2027 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793